                   Case 19-11292-KG           Doc 401       Filed 08/05/19         Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :       Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :       Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           :       Jointly Administered
                                                      :
                                                      :       Re: D.I. 32, 56 & 210
------------------------------------------------------x

      NOTICE OF (I) CANCELLATION OF AUCTION FOR CERTAIN OF
THE DEBTORS’ ASSETS AND (II) RESCHEDULED AUCTION FOR OTHER ASSETS

                   PLEASE TAKE NOTICE that, on July 2, 2019, the United States Bankruptcy

Court for the District of Delaware entered the Order (A) Approving Bidding Procedures for Sale

of Debtors’ Assets, (B) Scheduling Auction for and Hearing to Approve Sale of Debtors’ Assets,

(C) Approving Form and Manner of Notice of Sale, Auction, and Sale Hearing, (D) Approving

Assumption and Assignment Procedures, and (E) Granting Related Relief [D.I. 210] (the “Bidding

Procedures Order”),2 which, among other things, established certain dates and deadlines in

connection with the sale of the Assets, including August 5, 2019 at 10:00 a.m. (prevailing Eastern

Time) as the Auction Date.

                   PLEASE TAKE FURTHER NOTICE that, on July 22, 2019, the Debtors filed

the Notice of Extension of Bid Deadline [D.I. 328], which extended certain deadlines under the

Bidding Procedures Order.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
 Capitalized terms used but not defined herein shall have the respective meanings ascribed to them in the Bidding
Procedures Order.



RLF1 21820873v.1
                   Case 19-11292-KG    Doc 401      Filed 08/05/19    Page 2 of 3



                   PLEASE TAKE FURTHER NOTICE that, on August 3, 2019, the Debtors filed

the Notice of Rescheduled Auction [D.I. 395], which rescheduled the Auction for August 6, 2019.

                   PLEASE TAKE FURTHER NOTICE that the Debtors have cancelled the

Auction with respect to (i) the Debtors’ business of developing and ability to develop the naloxone

8mg unit-dose nasal spray and the epinephrine 7mg and 8.5mg unit-dose nasal spray product in

the United States (the “Products”), and (ii) the Debtors’ intranasal manufacturing, filling, and

packaging equipment related to the Products. Pursuant to the Bidding Procedures Order, the

Debtors will file a Notice of Hearing and Designation for these Assets as soon as reasonably

practicable.

                   PLEASE TAKE FURTHER NOTICE that, consistent with the Bidding

Procedures Order, the Auction with respect to the Debtors’ other Assets has been rescheduled to

August 7, 2019 at 10:00 a.m. (prevailing Eastern Time) at the offices of Weil, Gotshal &

Manges LLP, 767 Fifth Avenue, New York, New York 10153.

                   PLEASE TAKE FURTHER NOTICE that all other dates and deadlines

established pursuant to the Bidding Procedures Order and the Bidding Procedures remain

unchanged. The Debtors reserve the right to further reschedule the Auction or extend other dates

and deadlines set forth in the Bidding Procedures Order and the Bidding Procedures, in accordance

with the Bidding Procedures Order and the Bidding Procedures.




                                                2
RLF1 21820873v.1
                   Case 19-11292-KG   Doc 401     Filed 08/05/19   Page 3 of 3



Dated: August 5, 2019
       Wilmington, Delaware
                                          /s/ Christopher M. De Lillo
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          Mark D. Collins (No. 2981)
                                          John H. Knight (No. 3848)
                                          Paul N. Heath (No. 3704)
                                          Amanda R. Steele (No. 5530)
                                          Christopher M. De Lillo (No. 6355)
                                          One Rodney Square
                                          920 N. King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701

                                          -and-

                                          WEIL, GOTSHAL & MANGES LLP
                                          Gary T. Holtzer (admitted pro hac vice)
                                          Ronit J. Berkovich (admitted pro hac vice)
                                          Candace M. Arthur (admitted pro hac vice)
                                          Olga F. Peshko (admitted pro hac vice)
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007

                                          Attorneys for the Debtors
                                          and Debtors in Possession




                                             3
RLF1 21820873v.1
